UNITED STATES DISTRICT COURT
                                                                                        FILED
                                                                                         OCT - 8 2021
                             FOR THE DISTRICT OF COLUMBIA
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
ALIMA A. BAHSHOOTA,                                    )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 21-2508 (UNA)
                                                       )
FBI HEADQUARTERS, et al.,                              )
                                                       )
                       Defendants.                     )


                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se complaint, ECF

No. 1, and her application for leave to proceed in forma pauperis, ECF No. 2. Generally,

Plaintiff alleges that assorted governments, government and elected officials, courts, judges,

public figures, and other individuals have conspired to violate her constitutional rights. Dkt. 1.

       Under the statute governing in forma pauperis proceedings, the Court is required to

dismiss a case “at any time” if it determines that the action is frivolous, malicious, or fails to

state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). Here, having reviewed

the complaint carefully, the Court concludes that it cannot discern what claim or claims Plaintiff

intends to bring. Because Plaintiff’s complaint lacks coherence and fails to state a claim upon

which relief may be granted, it will be dismissed. See Gwinnell-Kennedy v. U.S. Gov’t

Judiciary, No. 09-cv-737, 2009 WL 1089543, at *1 (D.D.C. Apr. 22, 2009) (summarily

dismissing complaint under § 1915(e)(2) because it was “incoherent”); McGuire v. U.S. Dist.

Court, No. 10-cv-696, 2010 WL 1855858, at *1 (D.D.C. May 4, 2010) (summarily dismissing

complaint under § 1915(e)(2) because it was “largely incoherent and nonsensical”); cf. Neitzke v.
Williams, 490 U.S. 319, 325 (1989) (“[A] complaint, containing . . . . factual allegations and

legal conclusions . . . lack[ing] an arguable basis either in law or in fact” shall be dismissed.).

       Accordingly, the Court will grant Plaintiff’s application to proceed in forma pauperis and

will dismiss the complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2). An Order

consistent with this Memorandum Opinion is issued separately.

                                                       /s/
                                                       JAMES E. BOASBERG
                                                       United States District Judge

DATE: October 8, 2021